DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1-3 and 5-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Koo et al (US 2018/0231226) in view of Yadav (US 2018/0209626).
(1) regarding Claim 1:
	Koo discloses a linear light-emitting diode (LED) lighting apparatus (Fig 6), comprising:
	an array of light emitting diodes (LEDs) comprising (310, 320):
a first plurality of LEDs (310) configured to produce a first light having a first color temperature ([0010]), wherein the first plurality of LEDs aligns within a first linear shape (See 310);
a second plurality of LEDs (320) configured to produce a second light having a second color temperature different from the first color temperature ([0010]), wherein the second plurality of LEDs align within a second linear shape (See 320);
a driver circuit (Combination of S, 311, 312, 321 and 322) configured to output a plurality of currents; 
a switch (S) assembly configured to couple to the driver circuit, wherein the switch assembly comprises:

a second switch (200) configured to cause the one of the plurality of currents to couple to the first plurality of LEDs, the second plurality of LEDs, or both (See Figs 6, 7 and 8).
However Koo does not disclose the first switch.
Yadav, in the same field of endeavor discloses:
a first switch configured to cause the driver circuit to output one of the plurality of currents (930 in Fig 15).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to incorporate the first switch Yadav into the device of Koo as Yadav {0091] in order to add a power saving feature of a sensor or other device that may switch the devise on and off in order to save power.
	(2) regarding Claim 2:
		The combination of Koo and Yadav further discloses:
	wherein the second switch comprises a plurality of selectable positions (See Fig 6, 7 and 8 of Koo, [0079]).
(3) regarding Claim 3:
	The combination of Koo and Yadav further discloses:
	wherein the plurality of selectable positions comprises:
a first position configured to cause the switch assembly to couple the one of the plurality of currents to the first plurality of LEDs (Fig 6 of Koo);
a second position configured to cause the switch assembly to couple the one of the plurality of currents to the second plurality of LEDs (Fig 7 of Koo); and
a third position configured to cause the switch assembly to couple a first portion of the one of the plurality of currents to the first plurality of LEDs and a second portion of the one of the plurality of currents to the second plurality of LEDs (Fig 8 of Koo).
(4) regarding Claim 5:
		The combination of Koo and Yadav further discloses:
	wherein the second switch comprises a plurality of selectable positions, wherein each of the plurality of selectable positions is configured to cause the switch assembly to send a respective signal to the driver circuit, wherein the respective signal is configured to cause the driver circuit to output the one of the plurality of currents that corresponds to a current position of the plurality of selectable positions (See Fig 6, 7 and 8 of Koo, [0079] and [0050]).
(5) regarding Claim 6:
		The combination of Koo and Yadav further discloses:
	comprising a housing comprising an interior volume configured to hold the driver circuit, the first plurality of LEDs, and the second plurality of LEDs (See Fig 1 and 2 of Yadav).
(6) regarding Claim 7:
The combination of Koo and Yadav further discloses:
	wherein the housing comprises a length greater than or equal to 24 inches (See Fig 1 and 2 of Yadav).
(7) regarding Claim 8:
The combination of Koo and Yadav further discloses:
	wherein the switch assembly is configured to be positioned in a receptacle of the housing, and wherein the switch assembly is configured to be flush with a surface of the housing when positioned in the receptacle (See Fig 1 and 2 of Yadav).
(8) regarding Claim 9:
The combination of Koo and Yadav further discloses:
	comprising at least one electrical connection configured to transmit electricity from the lighting apparatus to at least one other lighting apparatus. ([0040] of Koo).
Claim(s) 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Koo et al (US 2018/0231226) in view of Yadav (US 2018/0209626).
(1) regarding Claim 4:
	The combination of Koo and Yadav discloses all of the subject matter above ([0056], [0057]).
	However the combination does not disclose the first color temperature corresponds to 3000 Kelvin and the second color temperature corresponds to 4000 Kelvin.
It would have been an obvious matter of design choice to choose 3000 and 4000 Kelvin for the two color temperatures, since the applicant has not disclosed that changing the colors solves any problem or is for a particular reason. It appears that the claimed invention would perform equally well with warm versus cool or cool versus warm colors designated as the first and second color temperatures.
Allowable Subject Matter
Claims 10-20 are allowed.
The following is an examiner’s statement of reasons for allowance: Claim 10 requiresA linear light-emitting diode (LED) lighting system, comprising: a first modular lighting apparatus traversing a first linear distance, wherein the first modular lighting apparatus comprises: a first plurality of light-emitting diodes (LEDs) arranged within a first linear form factor and having a first number of LEDs, each LED of the first plurality of LEDS associated with a first color temperature; a first driver circuit configured to output a first plurality of currents; a first switch assembly configured to: cause the first driver circuit to output one of the first plurality of currents; and couple the one of the first plurality of currents to the first plurality of LEDs; and a first extender port; and a second modular lighting apparatus traversing a second linear distance that is longer than the first linear distance, wherein the second modular lighting apparatus comprises: a second plurality of light-emitting diodes (LEDs) arranged within a second linear form factor and having a second number of LEDs, each LED of the second plurality of LEDs associated with the first color temperature, wherein the second number is greater than the first number by a scale factor; a second driver circuit configured to output a second plurality of currents; a second switch assembly configured to: cause the second driver circuit to output one of the second plurality of currents; couple the one of the second plurality of currents to the second plurality of LEDs, wherein the one of the second plurality of currents is greater than the one of the first plurality of currents by the scale factor; and a second extender port configured to couple with the first extender port to combine the first modular lighting apparatus and the second modular lighting apparatus to traverse the first linear distance and the second linear distance.  Claim 18 requires A linear light-emitting diode (LED) system, comprising: a first modular lighting apparatus comprising: a first array of light emitting diodes (LEDs) comprising: a first plurality of LEDs associated with a first color temperature, wherein the first plurality of LEDs aligns within a first linear shape; a second plurality of LEDs associated with a second color temperature different from the first color temperature, wherein the second plurality of LEDs aligns within a second linear shape; a first driver circuit configured to output a first plurality of currents; a first switch assembly configured to couple to the first driver circuit, wherein the first switch assembly comprises: a first switch configured to cause the first driver circuit to output one of the first plurality of currents; a second switch configured to: cause a first portion of the one of the first plurality of currents to couple to each LED of the first plurality of LEDs; cause the first portion of the one of the first plurality of currents to couple to each LED of the second plurality of LEDs; or cause half of the first portion of the one of the first plurality of currents to couple to each LED of the first plurality of LEDs and each LED of the second plurality of LEDs; and a second modular lighting apparatus configured to electrically couple to the first lighting apparatus, wherein the second lighting apparatus comprises: a second array of light emitting diodes (LEDs) comprising: a third plurality of LEDs associated with a third color temperature, wherein the third plurality of LEDs aligns within a third linear shape, wherein the third color temperature matches the first color temperature, and wherein the third plurality of LEDs is longer than the first plurality of LEDs; a fourth plurality of LEDs associated with a fourth color temperature matching the second color temperature, wherein the fourth plurality of LEDs aligns within a fourth linear shape, and wherein the fourth plurality of LEDs is longer than the second plurality of LEDs; a second driver circuit configured to output a second plurality of currents; a second switch assembly configured to couple to the second driver circuit, wherein the second switch assembly comprises: a third switch configured to cause the second driver circuit to output one of the second plurality of currents; and a fourth switch configured to: cause a second portion of the one of the second plurality of currents to couple to each LED of the third plurality of LEDs; cause the second portion of the one of the second plurality of currents to couple to each LED of the fourth plurality of LEDs; or cause half of the second portion of the one of the second plurality of currents to couple to each LED of the third plurality of LEDs and each LED of the fourth plurality of LEDs.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CRYSTAL L HAMMOND whose telephone number is (571)270-1682. The examiner can normally be reached M-F 12pm-4pm Alt Fridays.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Taningco can be reached on 571-272-8048. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CRYSTAL L HAMMOND/           Primary Examiner, Art Unit 2844